DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-11 and 17-20 in the reply filed on 8/10/2020 is acknowledged.
Claims 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the second insulating film" in line 9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2008/0142990) (“Yu”).
With regard to claim 1, figures 4-11 of Yu discloses a semiconductor device comprising: a first chip 40 including: a first substrate (substrate 10 of wafer 40); a first transistor (transistor in die 42) that is provided on the first substrate (substrate 10 of wafer 40); and a first pad 48 that is provided above the first transistor (MOSFET 20 in die 42) and that is electrically connected 24 to the first transistor (MOSFET 20 in die 42); and a second chip (36, 38) including: a second pad 32 that is provided on the first pad 48; a second substrate (substrate 10 in die 36 and 38) that is provided above the second pad 32 and that includes a first diffusion layer (source/drain of MOSFET 20 in 
With regard to claim 2, figures 4-11 of Yu discloses that the isolation insulating film 52 or the isolation trench surrounds at least a portion (10 of 36) of the second substrate (10 of 36 and 38).
With regard to claim 3, figures 4-11 of Yu discloses that the second chip (36 and 38) further includes: a plug 64 that extends from the upper surface (upper surface of 10 in 36) of the second substrate (substrate 10 of die 36) to the lower surface of the second substrate (lower surface of substrate 10 of die 36) within the second substrate (10 of 36), and a third pad 66 that is provided on the plug 64.
With regard to claim 7, figures 4-11 of Yu discloses that the isolation insulating film 52 or the isolation trench is provided between the first diffusion layer (source/drain of MOSFET 20 in die 42) and the second diffusion layer (source/drain of MOSFET 20 in die 44).

With regard to claim 18, figures 4-11 of Yu discloses that the first substrate (10 of 40) has an upper surface (upper surface of 10 in 40 in fig. 11) and a lower surface (lower surface of 10 in 40 in fig. 11), and the first isolation insulating film (STI in 40) extends from the upper surface (upper surface of 10 in 40 in fig. 11) of the first substrate (10 in 40) to a position between the upper surface (upper surface of 10 in 40 in fig. 11) and the lower surface (lower surface of 10 in 40 in fig. 11). 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2008/0142990) (“Yu”) in view of Feng et al. (US 2014/0357050) (“Feng”).
With regard to claim 4, figures 4-11 of Yu discloses that the second chip (36, 38) includes the isolation insulating film 52, and the plug 64 is provided within the second substrate (10 of 36) and is surrounded by a first insulating film (“diffusion barrier layers”, par [0031]) 
Yu does not disclose a first insulating film including a same material as a material of the isolation insulating film.
However, figure 10 of Feng discloses a first insulating film (insulating layer 24 of TSV 50) including a same material (“insulating layer 24 may include silicon oxide”, par [0018]) as a material 24 of the isolation insulating film (insulating layer 24 of DTI 32).
Therefore, it would have been obvious to one of ordinary skill in the art to form the diffusion barrier layers of Yu as silicon oxide as taught in Feng in order to simplify 
With regard to claim 5, Yu does not disclose that the first insulating film and the isolation insulating film constitute a monolithic structure.
However, figure 10 of Feng discloses that the first insulating film (insulating layer 24 of TSV 50) and the isolation insulating film (insulating layer 24 of DTI 32) constitute a monolithic structure 24.
Therefore, it would have been obvious to one of ordinary skill in the art to form the diffusion barrier layers and protection layer of Yu in the same fabrication step as taught in Feng in order to simplify the fabricating steps of the semiconductor element with DTI and TSV and shorted the fabricating time.  See par [0019] of Feng. 
With regard to claim 6, figures 4-11 of Yu discloses that the plug 64 is electrically connected to an interconnect layer 30 within the first chip 40 via the first 48 and second pads 32.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2008/0142990) (“Yu”) in view of Huang et al. (US 9,543,303) (“Huang”)
With regard to claim 8, Yu does not disclose the first diffusion layer and the second diffusion layer extend from the upper surface of the second substrate to the lower surface of the second substrate within the second substrate.
However, figure 2 of Huang discloses that the first diffusion layer 203a and the second diffusion layer 203b extend from the upper surface (upper surface of 201) of the 
Therefore, it would have been obvious to one of ordinary skill in the art to form the MOSFET of Yu with the wells as taught in Huang in order to provide a complementary metal oxide semiconductor device with dual well.  See abstract of Huang. 
With regard to claim 9, figures 4-11 of Yu discloses that the isolation insulating film 52 or the isolation trench surrounds (52 on both sides of 36) at least one of the first (source/drain of MOSFET 20 in die 36) and second diffusion layers.


Claims 10-11 are  rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2008/0142990) (“Yu”) in view of Cheng et al. (US 9,899,441) (“Cheng”). 
With regard to claim 10, figures 4-11 of Yu discloses that the second chip (10 of 36 and 38) further includes an insulating film 58 that is provided on the second substrate (10 of 36 and 38). 
Yu does not disclose that the isolation insulating film or the isolation trench extends from an upper surface of the insulating film provided on the second substrate to the lower surface of the second substrate within the second substrate and the second insulating film provided on the second substrate.
However, figure 4 of Cheng disclose that the isolation insulating film or the isolation trench 106 extends from an upper surface of the insulating film 126 provided on the second substrate 108 to the lower surface (lower surface of 108 in fig. 4) of the 
Therefore, it would have been obvious to one of ordinary skill in the art to form the coating and protection layer of Yu with the DT structure as taught in Cheng to provide electrical and/or optical isolation between neighboring devices in the semiconductor substrate.  See col. 1 ll. 3-7 of Cheng. 
With regard to claim 11, figures 4-11 of Yu discloses that the second chip (36, 38) comprises the isolation insulating film 52, and at least a portion of an upper surface of the isolation insulating film 52 is provided at a position lower (protection layer 52 lower than upper surface of passivation layer 58) than a position of the upper surface of the second insulating film 58.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2008/0142990) (“Yu”) in view of Fang et al. (US 2015/0243547) (“Fang”). 
With regard to claim 20, Yu does not disclose that the first diffusion layer and the second diffusion layer are in contact.
However, figure 1 of Fang discloses that the first diffusion layer 102 and the second diffusion layer 104 are in contact (p-well 102 contact n-well 104).
Therefore, it would have been obvious to one of ordinary skill in the art to form the MOSFETS in the wafer of Yu with the P-well and N-well as taught in Fang in order to provide a CMOS circuit.  See par [0002] of Fang. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.